COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 RUSSELL WELLS TAYLOR,                           §
                                                                  No. 08-09-00035-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  397th District Court
 THE STATE OF TEXAS,                             §
                                                               of Grayson County, Texas
                   Appellee.                     §
                                                                      (TC#051313)
                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX.R.APP.

P. 42.2(a), which states that:

       At any time before the appellate court’s decision, the appellate court may dismiss the
       appeal upon the appellant’s motion. The appellant and his or her attorney must sign
       the written motion to dismiss and file it in duplicate with the appellate clerk, who
       must immediately send the duplicate copy to the trial court clerk.

       Appellant and his attorney have filed and signed the motion to dismiss. This Court has not

issued an opinion in this cause, and the clerk of this Court has forwarded a duplicate of this motion

to the District Clerk of Grayson County, Texas. As Appellant has complied with the requirements

of Rule 42.2(a), the Court has considered this cause on Appellant’s motion and concludes the motion

should be granted, and the appeal should be dismissed.
       We therefore dismiss the appeal.




                                              GUADALUPE RIVERA, Justice

March 26, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                2